*926The appeal from the order of protection must be dismissed, as no appeal lies from an order entered on the voluntary consent of the appealing party (see CPLR 5511; Matter of Avizbakiyev v Shamilova, 71 AD3d 880 [2010]; Matter of Brian R., 48 AD3d 576, 577 [2008]; Matter of Gittens v Chin-On, 19 AD3d 596 [2005]). In any event, the order of protection has expired by its own terms and, therefore, the appeal is also academic. Further, the issuance of the order of protection did not constitute a permanent and significant stigma which might indirectly affect the appellant’s status in potential future proceedings (see Matter of Nancy C. v Alison C., 57 AD3d 986, 986-987 [2008]; cf. Matter of London v Blazer, 2 AD3d 860, 860-861 [2003]). Angiolillo, J.E, Dickerson, Lott and Miller, JJ., concur.